 


109 HR 3886 IH: To require the Secretary of the Navy to comply with certain reversionary requirements related to property donated to the Navy for use as a Navy homeport whenever the property ceases to be used for that purpose.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3886 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Ortiz (for himself and Mr. Taylor of Mississippi) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of the Navy to comply with certain reversionary requirements related to property donated to the Navy for use as a Navy homeport whenever the property ceases to be used for that purpose. 
 
 
1.Compliance with reversionary requirements related to property donated for use as Navy homeport 
(a)FindingsCongress finds the following: 
(1)Sizeable quantities of economically valuable property were donated to the Navy to assist in the establishment of Naval Station, Pascagoula, Mississippi, and Naval Station, Ingleside, Texas. 
(2)The donation of this property was made in reliance upon plans by the United States to increase the number of naval vessels in active service and to establish vibrant long-term homeports for naval vessels at Pascagoula, Mississippi, and Ingleside, Texas. 
(3)The Navy has decided to reduce its homeport infrastructure and close Naval Station, Pascagoula, and Naval Station, Ingleside. 
(4)It is unfair to require the donors of the property that became Naval Station, Pascagoula, and Naval Station, Ingleside, to reimburse the United States for the fair market value of the Navy’s improvements at these installations since the local communities never received the expected long-term economic stimulus that supported the decision to donate the property. 
(5)The discretionary approach taken in section 2823 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2132; 10 U.S.C. 5013 note) is insufficient to protect the interests of the local communities.  
(b)Reversionary interestIf real property that was obtained by the United States by donation during the period beginning on January 1, 1980, and ending on the date of the enactment of this Act, for use as a Navy homeport ceases to be used for that purpose, the Secretary of the Navy shall comply with the terms of any reversionary interest retained with regard to the property when it was donated and promptly convey the property to the holder of the reversionary interest. 
(c)Terms of conveyanceA conveyance under subsection (a) shall convey all right, title, and interest of the United States in and to the property subject to the reversionary interest, including improvements thereon, and shall be made without consideration. 
(d)Repeal of superseded provisionSection 2823 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2132; 10 U.S.C. 5013 note) is repealed.  
 
